DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. No. 2018/0008338 (Kopp) in view of US Patent App. Pub. No. 2011/0015650 (Choi et al.).
Regarding claims 1, 10, and 17: Kopp discloses a surgical instrument for use with a robotic surgical system (1), comprising: a housing (102); a shaft (122) extending distally from the housing; an end effector assembly (200) extending distally from the shaft, the end effector assembly including first and second jaw members (202a & 202b), at least the first jaw member movable relative to the second jaw member from a spaced-apart position (Fig 8A) to an approximated position (Fig 8B) to grasp tissue therebetween; a knife blade (218) configured to cut tissue; a knife tube (170) coupled to the knife blade (218) and extending from the housing through the shaft (120) [0054-0060], the knife tube (170) configured to translate to move the knife blade (218) between the first and second jaw members for cutting tissue grasped therebetween [0054-0060]; a gearbox assembly disposed within the housing (102)(see Figure 3B), the gearbox assembly including: a drive input (108 and 110) configured to receive a rotational input from a drive unit (20) of the robotic surgical system (1) [0038; 0042; 0051]; and an input shaft operably (first drive member 112) coupled to the drive input (108) and the knife tube (170), the drive input (first input drive coupler 108) configured to drive rotation of the input shaft (112) in response to rotational input received by the drive input to translate the knife tube [0042; 0054-0060]. 
Kopp discloses the drive couplers (108 and 110) are configured and arranged to couple with driving members of the instrument drive unit (20) when coupled with the robotic arm [0035 and 0041].  Kopp fails to disclose a knife blade lock that is operably coupled to the drive input (108).   
Choi discloses a surgical instrument in Figure 4 comprising a housing (10), a shaft assembly (12) and an end effector (14), wherein the housing is adapted for coupling with a robotic arm (3) at an interface (110) [0049].  Similar to Kopp, the housing (10) comprises drive inputs (20) that are adapted to couple with drivers (40) of the robotic arm (3) [0053].  Choi teaches a locking mechanism (30) that is automatically engaged to prevent rotation of the driver inputs (20) and movement of the end effectors upon detachment of the instrument from the robotic arm [0050; 0055; 0057].  When the instrument is coupled with the robotic arm, such that the drive inputs (20) are non-rotatably coupled with drivers (40) of the robotic arm, the lock is disengaged to allow for operation of the instrument [0053; 0055; 0061].  The knife blade lock (30) is operably coupled to the drive input (drive wheels 20) (see Figure 5; [0062; 0069]).  Choi teaches this type of locking mechanism aids in preventing accidental movement of the end effector and/or driver when the instrument is detached from the robotic arm without adding bulk to the assembly [0009-0010; 0015-0019].  Since Kopp and Choi are both directed towards a surgical instrument configured to couple with drivers of a robotic arm, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kopp to include the locking mechanism operably coupled to the drive input taught by Choi, as the modification improves the safety and precision of the instrument by preventing movement of the end effector when detached from the robotic arm and not in use. 
In regards to claims 2 and 11: Choi discloses the lock includes a biasing member (elastic element 322 in Fig 7 or elastic elements 323 in Fig 9) is disposed within the instrument housing (10) (see Figures 6-7), operably coupled to the knife blade lock (pin 34a or friction plate 34b), and biases the lock in the locked position [0071-0073].
Regarding claims 3, 12 and 20: Choi discloses that the knife blade lock (30) may be in the form of a friction plate (34b in Figure 9) that is moved in and out of contact with the drive inputs (driving wheels 20 [0081-0084].  Choi states that the brake (34b) may be formed with a plurality of protrusions that engage with corresponding recesses on the drive inputs (driving wheels 20) [0085].  Although the friction plate has a rectangular shape, Choi teaches that changes to the particular shape of the lock components including the switch (32b), trigger (36b), and the brake (34b) are obvious [0086].  Modifying the plate (34b) to have a circular shape instead of a rectangular shape involves only a mere change in shape of an object, which is considered to be within an ordinary level of skill in the art.  Additionally, a modification to the number of protrusions, or switch pins (32a), extending from the plate is considered to be obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that a mere duplication of the elements of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.   
In regards to claims 4 and 13: Choi states that the brake (friction plate 34b) may be formed with a plurality of protrusions that engage with corresponding recesses on the drive inputs (driving wheels 20) [0085].  Choi further teaches that changes to the particular shape of the lock components including the switch (32b), trigger (36b), and the brake (34b) are obvious [0086]. Therefore, it would have been obvious to configure the interlocking protrusions and recesses on the friction plate surface and the drive input surfaces to be corresponding sets of teeth, as the modification merely involves a substitution of one well known interlocking structure for another that obtains a predictable result of preventing relative movement between two components.
Regarding claim 5: Choi discloses the concept of the protrusion (switch pin 32a) extending through a aperture (perforation) in the housing [0081].  Figure 7 best shows the protrusion (32a) extending through an aperture at the proximal end of the device housing (10) [0072].  It would have been obvious to provide a corresponding number of apertures in the housing to accommodate the plurality of protrusions, as modified above in regards to claim 3.   
Regarding claim 8: the knife blade lock (switch 32a) is configured to be contacted and moved distally by triggers (36a) of the an instrument interface (40) of the robotic surgical system upon coupling of the surgical instrument to the robotic surgical system to move the knife blade lock to the unlocked position [0068-0070].

Claim(s) 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Choi et al., as applied above, and further in view of US Patent App. Pub. No. 2018/0353179 (Shelton, IV et al.).  
Kopp discloses the gearbox includes an input gear (116) engaged with a distal portion the input shaft (112), wherein rotational input to the drive input (108) drives rotation of the input shaft (112) when the knife blade lock is unlocked [0055].  A central gear (160) has external threading (162) in meshed engagement with the input gear (116) (see Fig. 7).  The central gear (160) defines internal threading (164) that is engaged with a protrusion (174) that translates rotation of the central gear (160) into longitudinal movement of the knife blade tube (170) and knife blade (Fig. 6; 0055-0056]).  Kopp fails to disclose a lead screw engaged with the internal threading of the central gear, but Kopp does teach that the gears of the device may take a variety of forms of gears known in the art [0055].  
Shelton discloses another surgical instrument having an end effector (1740) with a blade  (1730) moveable longitudinally relative to jaws (Figure 105).  Shelton teaches that it is known in the art to actuate longitudinal advancement of a blade by rotation of lead screw (1700) [0336].   One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the knife blade of the Kopp device to be moved due to rotation of a lead screw, as the modification merely involves a substitution of an alternative mechanism that obtains the predictable result of translating rotation of a gear into linear movement of a cutting blade.

Allowable Subject Matter
Claims 7 and 14 are allowed.  Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to disclose or render obvious the knife blade lock (friction plate 32b in Choi) having an aperture though which a finger on the drive input extends.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771